Name: Commission Regulation (EEC) No 2186/83 of 29 July 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 83 Official Journal of the European Communities No L 210/ 11 COMMISSION REGULATION (EEC) No 2186/83 of 29 July 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes system should be increased by a certain amount ; whereas the system of import licences should be used as a basis for the practical application of the arrange ­ ment ; whereas to facilitate the application, the import licence should be valid only in one Member State to be designated by the applicant ; Whereas Article 8 of Regulation (EEC) No 2742/82 provides that the Regulation shall apply until 31 August 1983 ; whereas foreseeable trends in prices applied by certain non-member countries are such that the import prices remain too low ; whereas that situa ­ tion could expose the Community market to serious disturbances which might endanger the objectives set out in Article 39 of the Treaty ; whereas the protective measures should continue during the 1983/84 marketing year ; Whereas the Member States should communicate to the Commission particulars of import licences issued, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 (5), as last amended by Regulation (EEC) No 1404/83 (*), provides that the minimum price and the countervailing charge shall, after having been converted into national currency by applying the representative rate, be multiplied by a coefficient ; whereas certain representative rates are chaging on 1 September 1983 pursuant to Council Regulation (EEC) No 1 223/83 O ; whereas, as a consequence thereof, the coefficients should be adapted ; Whereas Article 3 of Regulation (EEC) No 2742/82 makes reference to customs procedures ; whereas the wording of that Article should be aligned with the legislation in the customs field ; Whereas amendments of the coefficients provided for in Article 2 (3) of Regulation (EEC) No 2742/82 can lead to an increase in the minimum price expressed in national currency ; whereas such increments cause problems for the importers ; whereas provision should be made for using the minimum price applicable on the day on- which the application for an import licence is presented, should be provided ; whereas to reduce the risk for imports at prices considerably lower than the minimum price applicable on the day of import, the minimum price to be respected under such a Article 1 Regulation (EEC) No 2742/82 is hereby amended as follows : 1 . Article 2 (3) is replaced by the following : '3 . After having converted the minimum price and the countervailing charge into national currency, by applying the representative rate, the resulting amount shall be multiplied by the following coefficient : for DM : for F1 : for Dr : for Bfrs/Lfrs : for FF : for Lit : for Dkr : for £ : for £ Id : 0,892 0,932 0,960 1,000 1,059 1,000 0,980 0,927 1,000 ' 2. Article 3 is replaced by the following : 'Article 3 1 . The customs authorities shall for each consignment at the time of completion of customs import formalities for free circulation compare the import price with the minimum price. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983 , p. 16 . (3) OJ No 106, 30 . 10 . 1962, p. 2553/62. O OJ No L 263 , 19 . 9 . 1973, p. 1 . Is) OJ No L 290, 14. 10 . 1982, p. 28 . (*) OJ No L 143, 2. 6 . 1983, p. 23 . O OJ No L 132, 21 . 5 . 1983, p. 33 . No L 210/ 12 Official Journal of the European Communities 2. 8 . 83 The rights deriving from the licences shall not be transferable . 3 . Notwithstanding Article 3 (2), the minimum price is respected when the comparison referred to in Article 3 ( 1 ) shows that the import price expressed in the currency of the importing Member State is not less than the minimum price indicated in the import licence issued pursuant to the provi ­ sions of this Article .' 4 . Article 6 is replaced by the following : 'Article 6 Member States shall communicate to the Commis ­ sion not later than the ninth of each month the quantities of  currants, and  dried grapes other than currants, for which import licences have been delivered during the preceding month, broken down accor ­ ding to the country of origin and by indicating the quantity for which Article 5a applies.' 5 . In Article 8 the date '31 August 1983' is replaced by the date '31 August 1984'. 2. The minimum price is respected when the comparison referred to in paragraph 1 shows that the import price expressed in the currency of the importing Member State is not less than the minimum price applicable on the day on which the entry for release for free circulation is accepted.' 3 . The following Article 5a is inserted : ''Article 5a 1 . In cases where the applicant for an import licence undertakes by a written declaration , presented together with the application for the licence, to respect the minimum price referred to in Article 2 ( 1 ) converted into national currencies on the day on which the application is lodged, and increased by 4 % , the minimum price shall be considered as respected only if the price thus increased is respected . Licences issued under this paragraph shall be valid only in one Member State to be designated by the applicant. 2 . Where paragraph 1 applies, the application for the import licence and the licence itself shall , in addition to the particulars referred to in Article 5 (5), bear the following endorsements : (a) in box 12 : "Minimum price to be respected . . . (national currency per 100/kg). Failing that, the counter ­ vailing charge is applicable ." (b) in box 20a : "Licence valid in . . . (Member State designated by the applicant)". Article 2 This Regulation shall enter into force on 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1983 . For the Commission Poul DALSAGER Member of the Commission